DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 November 2020 has been considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Claims 10-13 in the reply filed on 1 November 2021 is acknowledged.  The traversal is on the grounds that there was no serious burden to the examiner.  This is not found persuasive because the two groups as described would require substantially differing search strategies, both textual and classification, amounting to a substantial burden on the Examiner 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1 November 2021.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Matthew Linder (Reg No. 75,246) on 12 November 2021.
The application has been amended as follows: 
Please cancel claims 10-13.

Allowable Subject Matter
Claims 1-9 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With respect to independent claims 1 and 14, Applicant discloses the management of software licenses by, in response to receiving a request for a license, and subject to determining that no license tokens are available, obtaining a new license for the software, generating a token containing a license type and a software identifier for the license, writing the token to a distributed ledger and indication that the toke is available, writing a reservation for the token to the ledger, the adding a second license token to an electronic wallet of the requestor.

None of the art of record identified either below or on Applicant’s IDS discloses the above either individually or in reasonable combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2002/0128976 by O’Connor et al. discloses managing software licenses
U.S. Patent Application Publication No. 2018/0055713 by Marnell et al. discloses associating licenses with tokens
U.S. Patent Application Publication No. 2018/0314809 by Mintz et al. discloses managing access entitlements using a blockchain
U.S. Patent No. 10,373,158 to James et al. discloses managing tokens in a blockchain

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432